                                                                                                      E-FILED
                                                                          Friday, 01 March, 2019 03:17:28 PM
                                                                                Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


KAYLEY SPROUT,                                  )
                                                )
                       Plaintiff,               )
                                                )
                       v.                       )       Case No. 18-cv-1322-JES-JEH
                                                )
VILLAGE OF HUDSON, et al.,                      )
                                                )
                       Defendants.              )


                                     ORDER AND OPINION

       Now before the Court is Defendants’ Motion (Doc. 17) to Dismiss the Third Amended

Complaint for Failure to State a Claim. Plaintiff has filed a Response (Doc. 20) to that Motion.

For the reasons that follow, the Motion is DENIED.

                                           BACKGROUND

       Kayley Sprout is a former police officer for the Village of Hudson (“Hudson”), where she

was a full-time employee from May 10, 2016 until her termination on September 5, 2017. The

Third Amended Complaint alleges that she was retaliated against for reporting possible

misconduct by the Police Chief, and that she was discriminated against based on her sex and

pregnancy. She brings this suit against the Village of Hudson, Police Chief Sparks, and nine

members of the Board of Trustees for the village. More specifically, the twelve counts of her

Third Amended Complaint allege: 1. First Amendment retaliation, 2. § 1983 sex discrimination,

3. § 1983 pregnancy discrimination, 4. a § 1983 Monell claim against Hudson for discrimination

and retaliation, 5. a § 1983 Monell claim against Hudson for failure to train, 6. § 1983 conspiracy

against all individual defendants, 7. Illinois Whistleblower Act violations, 8. retaliatory

discharge by Hudson under Illinois law, 9. Illinois Human Rights Act (“IHRA”) pregnancy

                                                    1
discrimination by Hudson, 10. IHRA failure to accommodate pregnancy by Hudson, 11. IHRA

gender discrimination by Hudson, and 12. IHRA retaliation by Hudson. Doc. 16.

       The events Plaintiff describes in her Complaint took place between April 2017 and

September 2017. Plaintiff filed a charge with the EEOC and the Illinois Department of Human

Rights on September 5, 2017, received a notice that it was filed on October 27, 2017, and

amended that charge on February 23, 2018. She filed the initial complaint in this case on

September 4, 2018. Defendants moved to dismiss counts 1–7 of the Third Amended Complaint

on January 29, 2019 for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

Doc. 17. Plaintiff filed a response on February 20, 2019. Doc. 20. For the purposes of resolving

this Motion, the Court takes the following factual allegations from Plaintiff’s Third Amended

Complaint as true.

       1. Events Relating to the Retaliation Claims

       Plaintiff began working as a part-time Hudson police officer on March 30, 2016. She

went full-time on May 10, 2016, and her performance evaluation in March 2017 showed no

negative comments. That evaluation was signed by Police Chief Sparks and Defendant O’Grady,

the city’s Trustee of Police. The following month, in April 2017, Plaintiff told the then-Mayor

Jason Collins (referred to herein as “the Mayor”) that she suspected Chief Sparks had tipped off

a suspect about an upcoming search warrant, which she believed to be a criminal act. Another

police officer had also complained to the Mayor about suspected misconduct in late 2016. The

Mayor told Chief Sparks that he did not intend to re-appoint him as the Police Chief, and the

Mayor asked Plaintiff to attend an April 18, 2017 meeting of the Board of Trustees. She attended

in plain clothes while off duty, intending to speak publicly about Chief Sparks’ behavior as a

matter of public concern. When the Board became aware that Plaintiff was there to report about



                                                2
Chief Sparks, they moved the meeting into a closed session and had her wait in the hallway.

Chief Sparks was in an adjacent room where he could hear what was discussed during that closed

session. The Mayor explained to the Board what Plaintiff had told him, and the Board criticized

Plaintiff and the other reporting officer for not following the chain of command in reporting

misconduct, stating that they might be reprimanded. The Board told the Mayor that they would

do whatever they needed to in order to re-appoint Chief Sparks despite the Mayor’s opinions.

       On May 2, 2017, Chief Sparks was re-appointed as Police Chief. The Mayor resigned the

next day. On May 4, 2017, Chief Sparks emailed the entire police department stating that the

press policy of the department “is to say nothing.” Trustees O’Grady and Post were copied on

that email. On May 8, 2017, Plaintiff’s probationary period was extended by one month and her

access to the evidence room was revoked. Defendants Sparks, O’Grady, and Morris told her that

this was “because of this investigation against the Chief.” The same day, those three defendants

gave her a list of questions to answer, asking why she did not follow the chain of command and

asking “If retained, how do you think you’re going to earn the trust of myself and the rest of the

Village employees and the Board?” Plaintiff refused to answer some of their questions without a

union representative present. Chief Sparks told her “the union won’t protect you because you’re

on probation.” Defendants Sparks, O’Grady, and Morris gave her a printout of police policies

that included definitions of “loyalty,” “truthfulness,” and “chain of command.”

       The other officer who reported Chief Sparks’ alleged misconduct was fired on May 29,

2017. He went to the Illinois State Police (“ISP”) to report Chief Sparks’ misconduct on June 15,

2017, and Plaintiff did the same on June 19, 2017. When she went to the ISP, she was in plain

clothes, off-duty, and motivated by her opinion that Chief Sparks’ behavior was a matter of

public concern. The ISP contacted Chief Sparks about Plaintiff’s report after this meeting.



                                                 3
       Plaintiff was fired on September 5, 2017. Following her termination, Trustee Hill

retaliated against her by intentionally delaying her receipt of Illinois Municipal Retirement Fund

(“IMRF”) temporary disability benefits.

2. Events Relating to the Discrimination Claims

       On July 5, 2017, Plaintiff told Trustee Meissner that she was pregnant and had a

25-pound lifting restriction. She listed duties she would still be able to perform, and attached a

copy of the IHRA, which addresses accommodations for pregnancy. The next day, she told Chief

Sparks and Trustee O’Grady about the situation, asked to be moved to day shifts, and gave them

a copy of the IHRA, which also prohibits pregnancy discrimination. Both responded by saying

that they hadn’t heard of any law prohibiting pregnancy discrimination. Five days later, on July

11, 2017, Chief Sparks assigned Plaintiff to desk duty and would not allow her access to the

squad car. He kept her on the night shift and denied her request to work in the evidence room

because of her “current medical condition and the fact that contents of some evidence that may

possibly be absorbed through the skin or inhaled while in the room.” Chief Sparks explained that

he would not move Plaintiff to the day shift because he would be engaged in meetings during the

day that he did not want her to overhear. He further instructed Plaintiff not to wear her police

uniform when she came to work. On July 12, 2017, Plaintiff gave Chief Sparks a note from her

doctor specifying that she could continue with normal duties (other than the lifting restriction),

and did not need to be placed on desk duty until 18 weeks gestation.

       On July 27, 2017, in response to Plaintiff’s notice to the Village of Hudson of her

pregnancy, Chief Sparks gave Plaintiff a Notice stating that Hudson may end her employment.

She complained to him of pregnancy discrimination. When she came back to work the next day,

there was a printout on her desk with the definition of “loyalty” on it. On August 28, 2017,



                                                 4
Plaintiff was denied IMRF disability benefits because Trustee Hill did not submit the proper

employer statement.

       Prior to firing Plaintiff, Chief Sparks did not allow her to organize the supplies or

paperwork in the squad cars, saying that he did not want her to have access to his squad car.

Although the July 27, 2017 notice informed her that she would be allowed to use her

accumulated paid leave or be placed on unpaid leave prior to her termination, she was not

permitted to do so. Finally, on September 5, 2017, Chief Sparks gave Plaintiff a notice of

termination, claiming that the city had no further work available in the police department or

anywhere else that would meet the 25-pound lifting restriction imposed by her doctor. Trustees

O’Grady and Post were present when Chief Sparks gave her the notice of termination.

                                         LEGAL STANDARD

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), a complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must describe the

claim in sufficient detail to put defendants on notice as to the nature of the claim and its bases,

and it must plausibly suggest that the plaintiff has a right to relief. Bell Atlantic Corporation v.

Twombly, 550 U.S. 544, 555 (2007). A complaint need not allege specific facts, but it may not

rest entirely on conclusory statements or empty recitations of the elements of the cause of action.

See Erickson v. Pardus, 551 U.S. 89, 93 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

deciding whether the complaint sufficiently states a claim, courts take well-pleaded allegations in

the complaint as true and draw all permissible inferences in favor of the plaintiff. See Bible v.

United Student Aid Funds, Inc., 799 F.3d 633, 639 (7th Cir. 2015).




                                                  5
                                            DISCUSSION

Count I – First Amendment Retaliation

       Plaintiff’s first claim is that Defendants Sparks, Meissner, Hill, Morris, Post, and

O’Grady retaliated against her based on her speech, in violation of the First Amendment. Both

parties agree that Plaintiff must show 1. her speech was protected by the First Amendment,

2. she suffered a deprivation likely to deter speech, and 3. her protected activity was at least a

motivating factor for the retaliatory action. Doc. 17, p. 8 (citing Archer v. Chisholm, 870 F.3d

603, 618 (7th Cir. 2017)); Doc. 20, p. 4 (citing Peele v. Burch, 722 F.3d 956, 959 (7th Cir.

2013)). Defendants argue that Plaintiff has not shown that her speech was constitutionally

protected because statements by public employees pursuant to their official duties are not

statements by private citizens, and thus lack First Amendment protections. Doc. 17, pp. 8–9

(citing Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)). According to Defendants, Plaintiff had a

duty to report official misconduct as part of her employment, and thus her internal complaints

were not protected by the First Amendment. Additionally, they claim that she hasn’t shown that

Defendants knew about her ISP report such that it was a “motivating factor” for any retaliatory

action. Doc. 17, p. 10. Finally, they note that her claim for reinstatement should be stricken, as

the individual defendants do not have the authority to reinstate Plaintiff.

       In response, Plaintiff argues that her speech was made about her employment, based on

information she “acquired by virtue of [her] public employment,” but not pursuant to her official

duties. Doc. 20, p. 4 (quoting Kristofek v. Village of Orland Hills, 832 F.3d 785, 793 (7th Cir.

2016)). Plaintiff points out that her complaints were not internal, nor according to departmental

policy or obligation; her reports to the Mayor, the Board, and the ISP were outside the chain of

command. Id. at 4. Plaintiff further argues that she has sufficiently pleaded facts to support her



                                                  6
claim: she stated that all Board members knew she had complained about Sparks, all knew that

she had brought her report to the Mayor, and at a minimum Sparks knew that she had reported

him to the ISP. Id. at 6. She concedes that her request for reinstatement associated with Counts I,

II, III, and VI should be stricken, as the individual defendants do not have the power to reinstate

her. Id.

           When public employees report misconduct outward, rather than following internal

procedure, they speak as private citizens, and their speech is constitutionally protected. See, e.g.,

Houskins v. Sheahan, 549 F.3d 480, 491 (7th Cir. 2008) (finding that an internal report by a

social worker was not constitutionally protected, but her report to local police was not “generated

in the normal course of her duties”). Because Plaintiff’s reports were not internal, but rather

broke the protocol for reporting misconduct internally, her statements are considered those of a

private citizen. Accepting the facts Plaintiff alleged in her Third Amended Complaint as true, she

has also sufficiently shown that all individual defendants were aware of her statements. The

Motion to Dismiss Count I for failure to state a claim is therefore DENIED.

Counts II and III - § 1983 Gender Discrimination and Pregnancy Discrimination

           Plaintiff’s second and third claims are that Defendants Sparks, Meissner, Hill, Morris,

Post, and O’Grady discriminated against her, based on her sex and pregnancy. Doc. 16, pp. 13–

17. Defendants argue that these claims should be dismissed for two reasons: 1. she has failed to

allege how each individual defendant specifically was responsible for the § 1983 violation, and

2. she cannot show that any individual defendant took a materially adverse action against her; the

Village of Hudson was the entity that fired her, and the other events she describes do not qualify

as materially adverse employment actions. Doc. 17, pp. 11–12. Plaintiff responds that the

pleading standard in § 1983 discrimination cases is quite relaxed—plaintiffs need only claim that



                                                   7
the employer instituted a specific adverse employment action against them on an unconstitutional

basis. Doc. 20, p. 7 (quoting Tamayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008)).

Plaintiff notes that she has specified a number of materially adverse employment actions by the

individual defendants:

         Sparks extended Plaintiff’s probationary period, reassigned her to desk duty,
         refused her access to a squad car, refused to move Plaintiff to day shift, prohibited
         her from wearing her police uniform while at work, revoked Plaintiff’s access to
         the evidence room and denied her subsequent requests for access, denied Plaintiff’s
         requests to complete work assignments, took no action in response to her
         complaints of discrimination, and terminated Plaintiff’s employment (Compl. ¶¶47,
         61-62, 66, 69, 71). Defendant Hill denied Plaintiff IMRF disability benefits for her
         pregnancy and then purposefully delayed Plaintiff’s receipt of IMRF disability
         benefits after Plaintiff’s termination (Compl. ¶¶68, 73). Defendants Morris and
         O’Grady worked in conjunction with Sparks to extend Plaintiff’s probationary
         period and revoke her access to the evidence room (Compl. ¶47). Defendants Post
         and O’Grady were also present with Sparks during Plaintiff’s termination meeting
         (Compl. ¶70).

Doc. 20, pp. 7–8.

         There are three general categories of materially adverse employment actions:

“(1) cases in which the employee's compensation, fringe benefits, or other financial terms

of employment are diminished, including termination; (2) cases in which a nominally

lateral transfer with no change in financial terms significantly reduces the employee's

career prospects by preventing her from using her skills and experience, so that the skills

are likely to atrophy and her career is likely to be stunted; and (3) cases in which the

employee is not moved to a different job or the skill requirements of her present job

altered, but the conditions in which she works are changed in a way that subjects her to a

humiliating, degrading, unsafe, unhealthful, or otherwise significantly negative alteration

in her workplace environment.” O’Neal v. City of Chicago, 392 F.3d 909, 911 (7th Cir.

2004).



                                                  8
       To begin with the most obvious, termination is clearly an adverse employment

action. See, e.g., Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 761 (1998). Whether

the remaining acts alleged by Plaintiff constitute adverse employment actions depends on

factual findings such as whether reassignment involved “significantly different

responsibility,” and are not properly resolved as a matter of law at this stage. Bell v.

E.P.A., 232 F.3d 546, 555 (7th Cir. 2000); see also Thompson v. Memorial Hospital of

Carbondale, 625 F.3d 394, 408 (7th Cir. 2010) (“[W]e have previously suggested that

placing an employee on probation might constitute an adverse employment action.”);

Dahm v. Flynn, 60 F.3d 253, 257 (7th Cir. 1994) (“[A] dramatic downward shift in skill

level required to perform job responsibilities can rise to the level of an adverse

employment action.”). When questions of fact exist as to whether a given action

constitutes a materially adverse employment action, Courts allow juries to resolve the

question. See Lewis v. City of Chicago Police Department, 590 F.3d 427, 436 (7th Cir.

2006) (denying plaintiff-appellant’s claim that the Court should have found the denial of

overtime to be a materially adverse employment action as a matter of law). The Court

finds that Plaintiff has plausibly alleged specific adverse employment actions by

individual defendants Sparks, Meissner, Hill, Morris, Post, and O’Grady.

       The individual defendants’ argument that they cannot be liable for Plaintiff’s firing

because the Village of Hudson was formally Plaintiff’s employer falls flat. “For a defendant to

be liable under § 1983, he or she must have participated directly in the constitutional violation.”

Hildebrandt v. Illinois Department of Natural Resources, 347 F.3d 1014, 1039 (7th Cir. 2003).

Although the Village of Hudson was technically her employer, Hudson can only act through its

agents, the Board and the Police Chief. Plaintiff has successfully pleaded that the listed



                                                  9
individual defendants (who have authority as to the Village’s employment matters) directly

participated in unconstitutional actions such as firing her based on her pregnancy. The motion to

dismiss is therefore DENIED as to Counts II and III.

Counts IV and V – Monell Claims Against the Village of Hudson

       Defendants move to dismiss Counts IV and V on the grounds that Plaintiff has not

asserted a factual basis for “how or why any of these individual defendants are final

policymakers” and that Plaintiff has not asserted a factual basis for her claim that the Village of

Hudson had a policy of failing to adequately train employees. However, “a complaint does not

fail to state a claim merely because it does not set forth a complete and convincing picture of the

alleged wrongdoing.” McCormick v. City of Chicago, 230 F.3d 319, 325 (7th Cir. 2000) (quoting

Payton v. Rush-Presbyterian-St. Luke’s Medical Center, 184 F.3d 623, 626–27 (7th Cir. 1999)).

Rather, courts generally rely on plaintiffs’ assertions of final policymaking authority at the

dismissal stage—summary judgment is the appropriate stage at which to inquire into the factual

bases for plaintiffs’ allegations that defendants were policymakers. See, e.g., Sailsbery v. Village

of Sauk Village, 2016 WL 4701446, *9 (N.D. Ill. 2016) (citing McCormick, 230 F.3d at 325;

Howard v. Sheriff of Cook County, 2016 WL 4366598, *3 (N.D. Ill. 2016)). Plaintiff’s

allegations regarding the Hudson’s failure to train its employees regarding gender and pregnancy

discrimination are also sufficient to raise her right to relief “above the speculative level, on the

assumption that all the allegations in the complaint are true.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007). Defendants’ motion to dismiss is thus DENIED as to Counts IV and

V.




                                                  10
Count VI - § 1983 Conspiracy

       Defendants claim that Plaintiff’s conspiracy claim should be dismissed because the intra-

corporate conspiracy doctrine shields Defendants from liability. Doc. 17, p. 17. According to

Defendants, Plaintiff has not shown that any individual defendant was motivated solely by

personal bias or that there was a broader discriminatory pattern permeating the ranks of the

organization’s employees, and therefore that the intra-corporate conspiracy doctrine applies. Id.

(citing Spalding v. City of Chicago, 24 F. Supp. 3d 765, 779 (N.D. Ill. 2014)). Plaintiff responds

that her Complaint sufficiently alleges exceptions to the intra-corporate conspiracy doctrine: she

alleged a conspiracy to retaliate against her for reporting Chief Sparks’ misconduct, which would

be outside the scope of any Defendant’s employment (see Fairley v. Andrews, 300 F. Supp. 2d

660, 668–69 (N.D. Ill. 2004)), and she alleged widespread retaliation from multiple Village

employees over the span of months, suggesting a broader pattern in the organization (see Volk v.

Coler, 845 F.2d 1422, 1435 (7th Cir. 1988)). Doc. 20, p. 17. Taking her factual allegations as

true, Plaintiff has indeed provided enough information to show she is plausibly entitled to relief.

The Court therefore DENIES the Motion to Dismiss as to Count VI.

Count VII – Illinois Whistleblower Act Claim Against Individual Defendants

       Defendants argue in this portion of their Motion that the Illinois Whistleblower Act does

not permit recovery of front pay. Doc. 17, p. 19. Plaintiff argues that the Act allows recovery of

“all relief necessary to make the employee whole,” and notes that the Seventh Circuit has

awarded front pay in other circumstances where reinstatement was not a viable remedy. Doc. 20,

p. 18. The availability of this particular form of damages is a premature inquiry at this time—as

explained below, Plaintiff has sufficiently alleged facts permitting an inference that she is

entitled to relief. The parties may raise arguments about the specifics of the appropriate relief at a



                                                 11
later stage in this litigation. See Ronald McDonald House Charities of Chicagoland and

Northwest Indiana, Inc. v. Winning Charities Illinois, LLC, 2014 WL 1480750, *3 (N.D. Ill.

2014).

         Defendants further argue that the Illinois Whistleblower Act only allows Plaintiff to

pursue an action against her employer (Hudson), not the individual defendants. Doc. 17, p. 19.

Plaintiff responds by noting that the statute defines “employer” as including “any person or

group of persons acting directly or indirectly in the interest of an employer in relation to an

employee.” Doc. 20, p. 17 (citing 740 ILCS 174/5). She notes cases in which individuals may be

liable for violating the statute when they act on behalf of the technical “employer,” including

Bello v. Village of Skokie, 151 F. Supp. 3d 849, 865 (N.D. Ill. 2015). Because Plaintiff has

pleaded sufficient facts to show that the individual defendants acted on behalf of the Village of

Hudson with respect to Plaintiff’s employment, the Motion is likewise DENIED as to Count VII.

                                          CONCLUSION

         For the reasons stated herein, Defendants’ Motion (Doc. 17) to Dismiss the Third

Amended Complaint is DENIED.



         Signed on this 1st day of March, 2019.

                                                       /s James E. Shadid
                                                       James E. Shadid
                                                       Chief United States District Judge




                                                  12
